           Case 1:20-cv-04180-JGK Document 6 Filed 06/04/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FELICHA C. STEVENS,

                                   Plaintiff,

                       -against-                                     20-CV-4180 (JGK)

 ELARA CARING; ESTHER DIMAANO;                                    ORDER OF SERVICE
 ROVINA WHITFIELD; SANDRA MARTI-
 CRUZ; ANNMARIE MARTINO,

                                   Defendants.

JOHN G. KOELTL, United States District Judge:

       Plaintiff, appearing pro se, brings this action under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17; 42 U.S.C. § 1981; the New York State

Human Rights Law, N.Y. Exec. Law §§ 290 to 297; and the New York City Human Rights Law,

N.Y.C. Admin. Code §§ 8-101 to 131. She alleges that her employer discriminated and retaliated

against her because of her race. By order dated June 3, 2020, the Court granted Plaintiff’s request

to proceed in forma pauperis (IFP).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that summonses be
           Case 1:20-cv-04180-JGK Document 6 Filed 06/04/20 Page 2 of 4



issued. The Court therefore extends the time to serve until 90 days after the date the summonses

is issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Elara Caring, Esther Dimaano, Rovina

Whitfield, Sandra Marti-Cruz, and AnnMarie Martino through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Elara Caring, Esther Dimaano, Rovina Whitfield, Sandra Marti-Cruz, and

AnnMarie Martino, issue summonses, and deliver all documents necessary to effect service to

the U.S. Marshals Service.



                                                   2
          Case 1:20-cv-04180-JGK Document 6 Filed 06/04/20 Page 3 of 4



       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

SO ORDERED.

 Dated:    June 4, 2020
           New York, New York
                                                            /s/ John G. Koeltl
                                                                JOHN G. KOELTL
                                                           United States District Judge




                                                  3
Case 1:20-cv-04180-JGK Document 6 Filed 06/04/20 Page 4 of 4



           DEFENDANTS AND SERVICE ADDRESSES

   Elara Caring
   70-00 Austin St.
   Suite 201
   Forest Hills, NY 11375

   Esther Dimaano
   Elara Caring
   70-00 Austin St.
   Suite 201
   Forest Hills, NY 11375

   Rovina Whitfield
   Elara Caring
   70-00 Austin St.
   Suite 201
   Forest Hills, NY 11375

   Sandra Marti-Cruz
   Elara Caring
   70-00 Austin St.
   Suite 201
   Forest Hills, NY 11375

   AnnMarie Martino
   Elara Caring
   70-00 Austin St.
   Suite 201
   Forest Hills, NY 11375
